.     '


AO 245B (CASDRev.              02/18) Judgment in a Criminal Case
                                                                                                                                   Fi'
                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                               I ::2 :6 l
                                                                                                                                   OCT           2018
                                                                                                                           C:..EE_>\. L, 5 DISTi-;,:T CO'J::;T
                                                                                                                        SOUTHERN '.J,S-:\!CT :'F C;'.,L,.. �'l;'.i�
                                                                                                                        �y                                      -�

                   UNITED STATES OF AMERICA                                       JUDGMENT IN A CRI
                                        v.                                        (For Offenses Committed On or After November I, 1987)

               JUAN MANUEL ALFONSO-SANTES (!)
                 Charged as Juan Manuel Alonso-Santes                                Case Number:         3:18-CR-03986-MMA

                                                                                  Ryan W. Stitt
                                                                                  Defendant's Attorney
REGISTRATION NO.                        71814298

D -
THE DEFENDANT:

IZI        pleaded guilty to count(s)              One of the Information.
           was found guilty on count( s)
D
           after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


           Title and Section I Nature of Offense                                                                Count
           8:1326(A) and   (B)- Removed Alien Found In The United States (Felony)                               1




            The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    D The defendant has been found not guilty on count(s)

    D Count(s)                                                                          dismissed on the motion of the United States.

    [:gj    Assessment: $100.00 waived



            JVTA Assessment*: $
    D
            *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.

    IZI     No fine                     D Forfeiture pursuant to order filed                                                       , included herein.
                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                  HON. MICHAEL M. ANELLO
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                                                                                3: 18-CR-03986-MMA
'   .



AO 245B (CASD Rev. 02118) Judgment in a Criminal Case


DEFENDANT:                  WAN MANUEL ALFONSO-SANTES (!)                                             Judgment - Page 2 of2
CASE NUMBER:                3:18-CR-03986-MMA


                                                    IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    TIME SERVED




    D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D     The court makes the following recommendations to the Bureau of Prisons:




    D     The defendant is remanded to the custody of the United States Marshal.


    D     The defendant shall surrender to the United States Marshal for this district:

          D    at

          D    as notified by the United States Marshal.


          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
    D
          Prisons:

           D    on or before

           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.


                                                           RETURN

    I have executed this judgment as follows:


          Defendant delivered on



    at   ������
                                             , with a certified copy of this judgment.




                                                                     UNITED STATES MARSHAL




                                        By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3: 18-CR-03986-MMA
